Citation Nr: 0500832	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03 05-273	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for hammer toe of the left fifth toe with tender calluses.

2.  Entitlement to service connection for a low back disorder 
secondary to hammer toe of the left fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1959 to 
November 1962, and from July 1964 to June 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from November 2001, and December 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In November 2001, the RO granted 
the veteran's claim for service connection for hammer toe of 
the left fifth toe, and assigned an initial 10 percent 
rating.  He filed a timely appeal, seeking a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability may have been more severe than at others).  
Subsequently, in January 2003, the RO issued a decision 
increasing the rating from 10 to 20 percent, but denying a 
rating higher than that.  The veteran has since continued to 
appeal, requesting a rating of at least 30 percent for his 
hammer toe.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

In December 2002, the RO denied the veteran's claim for 
service connection for a low back disorder secondary to his 
service-connected hammer toe.  He has appealed that decision 
as well.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's hammer toe has been evaluated by analogy 
according to the criteria for foot injuries under Diagnostic 
Code (DC) 5284.  38 C.F.R. § 4.71a, DC 5284 (2004); See, 
also, 38 C.F.R. § 4.20 (when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous).  He complains of pain in his left 
forefoot, pain across the top of his left foot, and pain in 
his lower back.  He contends the aforementioned pain is 
secondary to his service-connected hammer toe.  See, 38 
C.F.R. § 3.310 (2004).

The most recent medical record, a December 2003 record from 
Coastal Orthopaedic Associates, indicates the veteran had 
lumbar radiculopathy, bilateral cavo varus foot, intractable 
plantar keratosis of the left forefoot, metatarsalgia of the 
left forefoot, and crossover of the left fifth on the fourth 
toe (i.e. hammer toe).  

The Decision Review Officer's (DRO) July 2003 Conference 
Report indicates it was agreed that the veteran would be 
scheduled for a VA examination to determine the severity of 
his entire foot due to the hammer toe, and also, whether he 
had any other disabilities secondary to the hammer toe.  The 
report of the August 2003 VA examination indicates the 
examiner was asked whether the hammer toe caused any other 
foot problems.  The examiner referred the veteran for a 
podiatry evaluation, and an X-ray to determine whether or not 
all his problems with the left foot were a result of the 
hammer toe.  Although the report indicates he was examined, 
no opinion was ever given as to whether his other foot 
conditions are a result of his hammer toe.  In addition, the 
report does not indicate the examiner was asked whether the 
veteran's low back pain is secondary to the hammer toe.  So, 
a remand is necessary to obtain a medical opinion as to these 
important questions.  See, 38 C.F.R. § 3.159(c)(4) (2004) 
(the Veterans Claims Assistance Act (VCAA) obligates VA to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim). 

A December 2003 medical record from Strand Orthopaedic 
Consultants indicates the veteran was to be scheduled for an 
MRI of his lumbar spine.  So, upon remand, a letter must be 
sent to the veteran to ask him whether he has received any 
additional treatment for his feet or low back since December 
2003.  If so, an attempt should be made to obtain those 
records.



Accordingly, this case is REMANDED to the RO for the 
following:

1.  Send a letter to the veteran, and ask him to 
provide any additional evidence or information 
pertaining to his claims that he might have.  
Specifically, ask whether he has received any 
additional treatment for his low back or feet 
since December 2003.  If so, ask him to submit 
those records or complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
indicated.

	Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

	Also, ask each treating source to provide a 
medical opinion as to whether any of the veteran's 
other foot disabilities are secondary or 
aggravated by his hammer toe.  In addition, ask 
for a medical opinion and diagnosis regarding the 
etiology of his low back pain - specifically, 
whether it is also secondary or aggravated by his 
hammer toe.  

2.  If possible, have the VA physician who examined 
the veteran in August 2003 submit an addendum to 
the report of that evaluation indicating whether 
it is at least as likely as not that the veteran's 
low back pain is secondary or aggravated by his 
hammer toe.  In addition, ask whether any other 
foot disabilities that might be present are 
secondary to the hammer toe.  This includes 
indicating whether the service-connected hammer 
toe has chronically aggravated any lumbar spine or 
other foot disability shown to be present.  
If, for whatever reason, it is not possible to 
have that same VA examiner comment further, then 
obtain a medical opinion from another doctor 
equally qualified to make this important 
determination.  (Note:  if the latter situation 
arises, this may require having the veteran 
reexamined.)

	If no opinion can be rendered, without resorting 
to pure speculation, explain why this is not 
possible.  

It is absolutely imperative that the VA examiner, 
whomever designated, has access to and reviews 
the claims folder for the veteran's pertinent 
medical history.  This includes a complete copy 
of this remand and any additional records VA 
obtains from private medical providers in 
accordance to paragraph one of this remand.  The 
examiner must note in the addendum that he or she 
has reviewed the claims file.  

3.	Review the claims file.  If any development is 
incomplete, including if the examination report does 
not contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 11 Vet. App. 268 (1998).

4.	Then readjudicate the veteran's claims in light of any 
additional evidence obtained.  If they remain denied or 
if benefits are not granted to his satisfaction, 
prepare a supplemental statement of the case (SSOC) and 
send it to him and his representative.  Give them time 
to respond before returning the case to the Board for 
further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




